By the court.
David Norman cannot be compelled to give evidence on the part of the plaintiff, but he may loe sworn, if he has no objection thereto. He is produced to charge the partnership, and therefore swears against his own interest. If the plaintiff shall recover his demand against Harvey, the same will be debited against the witness, who will be obliged to pay his proportion thereof on a settlement of the pertnership accounts.
He was sworn accordingly; and at length it was agreed to withdraw a juror; and refer the account to the first three jurors on the list, who reported' the sum of 196i. Is. 11|-<A to be due to the plaintiff.